DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perfler (US 2017/0151014 A1) in view of Fedenia et al. (hereinafter “Fedenia”) (US 2007/0173760 A1).
Regarding claim 1, Perfler teaches 
a shaft; (Fig. 11 and 12, Char. 4: telescopic body)
an end effector (Fig. 11 and 12, Char. 2 and 3) operably associated with the shaft (Fig. 11 and 12: Ablation head (3) is connected to at least outer tubular body (4a) and positioning head (2) is connected to at least inner tubular body (4B)) and comprising an architecture in a deployed configuration; (Fig. 11 and 12: Ablation head (3) and positioning head (2) comprise respective architectures in a deployed configuration.) and
a handle operably associated with the shaft. (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4))
Perfler does not explicitly teach the handle comprises a shape associated with the architecture of the end effector in the deployed configuration.
Fedenia, in a similar field of endeavor, teaches a handle (Fig. 1-3, Char. 10: handpiece) operably associated with a shaft; (Fig. 1-3, Char. 20: probe) wherein the handle is conforms to an operator’s grip and can be used ambidextrously. (Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perfler to incorporate the handpiece of Fedenia, and include a handle operably associated with the shaft. Doing so would allow for the user to operate the device whether the user is left or right handed, as suggested in Fedenia. (Page 7, Par. [0070])
In this combination, the shape of the handle would naturally be associated with the architecture of the end effector in the deployed configuration, at least in that the top, bottom, left, and right sides of the handpiece would face the same respective directions as the top, bottom, left, and right sides of the positioning and ablation heads. 
Regarding claim 2, the combination of Perfler/Fedenia, as applied to claim 1 above, teaches the handle comprises a grip portion comprises a top, a bottom, sides, a proximal end, and a distal end. Fedenia: (Fig. 1-3, and 11A-12D: Handpiece (10) is a grip portion comprising a top, a bottom, sides, a proximal end, and a distal end - it is implicit that this feature be present in the Perfler/Fedenia combination based on the rejection to claim 1 above.)
Regarding claim 3, the combination of Perfler/Fedenia, as applied to claim 2 above, teaches the end effector comprises a first segment (Perfler: Fig. 11 and 12, Char. 2: positioning head) that is spaced apart from a second segment, (Perfler: Fig. 11 and 12, Char. 3: ablation head) each of the first and second segments is transformable between a retracted configuration and an expanded deployed configuration. (Perfler: Fig. 1-3; and Page 4, Par. [0104]: Ablation elements (3a) can be moved between a rest position in which they are housed in outer tubular body (4a) and an operating position; Page 6, Par. [0167]: Arms (2a) are moveable between a rest position and an operating position)) 
Regarding claim 4, the combination of Perfler/Fedenia, as applied to claim 3 above, teaches at least one of the top, bottom, and sides of the grip portion of the handle is associated with architecture of at least one of the first and second segments in the deployed configuration. (In the Perfler/Fedenia combination, as applied to claim 3 above, the top, bottom, left, and right sides of the handpiece (10) would face the same respective directions as the top, bottom, left, and right sides of the positioning and ablation heads (2 and 3 respectively))
Regarding claim 5, the combination of Perfler/Fedenia, as applied to claim 4 above, teaches the first segment (Perfler: Fig. 11 and 12, Char. 2: positioning head) comprises a first set of flexible support elements (Perfler: Fig. 11 and 12, Char. 2a: extractable positioning arms) and the second segment (Perfler: Fig. 11 and 12, Char. 3: ablation head) comprises a second set of flexible support elements. (Perfler: Fig. 11 and 12, Char. 3a: ablation elements)
Regarding claim 6, the combination of Perfler/Fedenia, as applied to claim 5 above, teaches when in the deployed configuration, the first set of support elements comprises a first pair of struts, each comprising a loop shape and extending upward (Perfler: Fig. 15, and 16: At least two arms (2a) of positioning head (2) extend upward, the arms (2a) forming a “loop shape” at least in that each arm is a partially open curve.) and second pair of struts, each comprising a loop shape and extending downward. (Perfler: Fig. 15, and 16: At least two arms (2a) of positioning head (2) extend downward, the arms (2a) forming a “loop shape” at least in that each arm is a partially open curve.)
Regarding claim 7, the combination of Perfler/Fedenia, as applied to claim 6 above, teaches the top of the grip portion is associated with the upwardly extending first pair of struts (Perfler: Fig. 15 and 16; In the combination of Perfler/Fedenia, as applied to claim 6 above, the top of the handpiece (10) is associated with the upwardly extending arms (2a) at least in that they are both disposed on the same side of the central axis defined by rod-like element (5)) and the bottom of the grip portion is associated with the downwardly extending second pair of struts. (Perfler: Fig. 15 and 16; In the combination of Perfler/Fedenia, as applied to claim 6 above, the bottom of the handpiece (10) is associated with the downwardly extending arms (2a) at least in that they are both disposed on the same side of the central axis defined by rod-like element (5))
Regarding claim 8, the combination of Perfler/Fedenia, as applied to claim 5 above, teaches when in the deployed configuration, the second set of support elements comprises a second set of struts, each comprising a loop shape extending outward to form an open-ended circumferential shape (Perfler: Fig. 13 and 14: The ablation elements (3a) each comprise a loop shape extending outward to form an open ended circumferential shape (the shape of the ablation head)) and the distal end of the grip portion is associated with the outwardly extending second set of struts. (Perfler: Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to ablation head (3); Fedenia: Fig. 1-3: Handpiece (10) is connected with the medical instrument (20) via the distal end of handpiece (10) – it is implicit that this feature be present in the Perfler/Fedenia combination based on the rejection to claim 1 above)
Regarding claim 9, the combination of Perfler/Fedenia, as applied to claim 4 above, teaches the shape of the grip portion provides for ambidextrous use for both left and right handed use and conforms to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure. (Fedenia: Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand; Fig. 11C-D and 12C-D show handle being used in an overhand grip style; Fig. 11A-B and 12A-B show the handle being used in an underhand grip style)
Regarding claim 10, the combination of Perfler/Fedenia, as applied to claim 9 above, teaches the shape of the grip portion provides a user with a physical confirmation of an (Fedenia: Fig. 1-3: Handpiece (10) is not symmetrical about a central axis defined by the shaft of medical instrument (20). In the combination of Perfler/Fedenia, handpiece (10) would also not be symmetrical about the center axis defined by rod like element (5), allowing a user to receive physical confirmation of an orientation of ablation head (3) and positioning head (2) by looking at the orientation of handpiece (10) or grasping the handpiece.)
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perfler (US 2017/0151014 A1) in view of Fedenia (US 2007/0173760 A1), in view of Townley et al. (hereinafter “Townley”) (US 2016/0331459 A1).
Regarding claim 11, Perfler teaches
providing a treatment device comprising a shaft, (Fig. 11 and 12, Char. 4: telescopic body) an end effector (Fig. 11 and 12, Char. 2 and 3) operably associated with the shaft (Fig. 11 and 12: Ablation head (3) is connected to at least outer tubular body (4a) and positioning head (2) is connected to at least inner tubular body (4B)) and comprising an architecture in a deployed configuration, (Fig. 11 and 12: ablation head (3) and positioning head (2) comprise an architecture in a deployed configuration) and a handle operably associated with the shaft; (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4)); 
(Page 6, Par. [0163]: ablation head (3) and positioning head (2) remain within a catheter until the catheter has reached the target treatment area) the end effector configured for delivering energy to one or more target sites in the deployed configuration; (Page 4, Par. [0114]: each ablation petal (3a) causes a radiofrequency ablation under a powered condition of the ablation electrode.)
positioning the end effector at the one or more target sites (Page 6, Par. [0163]: The ablation head (3) and positioning head (2) are housed within a catheter until the catheter has reached the target treatment area) based, at least in part, on an orientation of the handle, (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4); Positioning the ablation head (3) and positioning head(2) would naturally be at least partially based on an orientation of the handpiece, at least in that translation of the handle along a longitudinal axis defined by guiding element (5) would result in corresponding movement of at least guiding element (5), ablation head (3), positioning head (2), and telescopic body (4). Similarly, rotation of the handpiece in a plane perpendicular to the central axis defined by guiding element (5) would result in corresponding movement of at least guiding element (5), ablation head (3), positioning head (2), and telescopic body (4))
(Page 6, Par. [0163]: after reaching the target treatment area, arms (2a) are extracted to maintain the position reached, buffered against the walls of the vein/artery to be treated.) and 
delivering energy from the end effector to tissue at the one or more target sites. (Page 4, Par. [0114]: each ablation petal (3a) causes a radiofrequency ablation under a powered condition of the ablation electrode.)
Perfler does not explicitly teach the handle comprises a shape associated with the architecture of the end effector in the deployed configuration, or that the target sites are located within the nasal cavity of a patient.
Fedenia, in a similar field of endeavor, teaches a handle (Fig. 1-3, Char. 10: handpiece) operably associated with a shaft; (Fig. 1-3, Char. 20: probe) wherein the handle is conforms to an operator’s grip and can be used ambidextrously. (Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perfler to incorporate the handpiece of Fedenia, and include a handle operably associated with the shaft. Doing so would allow for the user to operate the device whether the user is left or right handed, as suggested in Fedenia. (Page 7, Par. [0070])
In this combination, the shape of the handle would naturally be associated with the architecture of the end effector in the deployed configuration, at least in that the 
The combination of Perfler/Fedenia, as discussed above, does not explicitly teach the target sites are located within the nasal cavity of a patient.
Townley, in a similar field of endeavor, teaches delivering energy to nervous tissue to therapeutically modulate nerves in a nasal region (Page 25, Claim 90) in order to treat rhinitis. (Page 1, Par. [0002])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Perfler/Feredian, as discussed above, to incorporate the teachings of Townley, and include target sited located within the nasal cavity of a patient. Doing so would allow for the device to be used to at least partially ablate nervous tissue and treat rhinitis, as discussed in Townley. (Page 2, Par. [0030])
Regarding claim 12, the combination of Perfler/Fedenia/Townley, as applied to claim 11 above, teaches the handle comprises a grip portion comprises a top, a bottom, sides, a proximal end, and a distal end. (Fedenia: Fig. 1-3, and 11A-12D: Handpiece (10) is a grip portion comprising a top, a bottom, sides, a proximal end, and a distal end - it is implicit that this feature be present in the Perfler/Fedenia/Townley combination based on the rejection to claim 11 above.)
Regarding claim 13, the combination of Perfler/Fedenia/Townley, as applied to claim 12 above, teaches the end effector comprises a first segment (Perfler: Fig. 11 and 12, Char. 2: positioning head) that is spaced apart from a second segment, (Perfler: Fig. 11 and 12, Char. 3: ablation head) each of the first and second segments is transformable between a retracted configuration and an expanded deployed configuration. (Perfler: Fig. 1-3; and Page 4, Par. [0104]: Ablation elements (3a) can be moved between a rest position in which they are housed in outer tubular body (4a) and an operating position; Page 6, Par. [0167]: Arms (2a) are moveable between a rest position and an operating position))
Regarding claim 14, the combination of Perfler/Fedenia/Townley, as applied to claim 13 above, teaches at least one of the top, bottom, and sides of the grip portion of the handle is associated with architecture of at least one of the first and second segments in the deployed configuration. (In the combination of Perfler/Fedenia/Townley, as applied to claim 13 above, the top, bottom, left, and right sides of the handpiece (10) would face the same respective directions as the top, bottom, left, and right sides of the positioning and ablation heads (2 and 3 respectively))
Regarding claim 15, the combination of Perfler/Fedenia/Townley, as applied to claim 14 above, teaches the first segment (Perfler: Fig. 11 and 12, Char. 2: positioning head) comprises a first set of flexible support elements (Perfler: Fig. 11 and 12, Char. 2a: extractable positioning arms) and the second segment (Perfler: Fig. 11 and 12, Char. 3: ablation head) comprises a second set of flexible support elements. (Perfler: Fig. 11 and 12, Char. 3a: ablation elements)
Regarding claim 16, the combination of Perfler/Fedenia/Townley, as applied to claim 15 above, teaches when in the deployed configuration, the first set of support elements comprises a first pair of struts, each comprising a loop shape and extending upward (Perfler: Fig. 15, and 16: At least two arms (2a) of positioning head (2) extend upward, the arms (2a) forming a “loop shape” at least in that each arm is a partially open curve.) and a second pair of struts, each comprising a loop shape and extending downward. (Perfler: Fig. 15, and 16: At least two arms (2a) of positioning head (2) extend downward, the arms (2a) forming a “loop shape” at least in that each arm is a partially open curve.)
Regarding claim 17, the combination of Perfler/Fedenia/Townley, as applied to claim 16 above, teaches the top of the grip portion is associated with the upwardly extending first pair of struts (Perfler: Fig. 15 and 16; In the combination of Perfler/Fedenia, as applied to claim 6 above, the top of the handpiece (10) is associated with the upwardly extending arms (2a) at least in that they are both disposed on the same side of the central axis defined by rod-like element (5)) and the bottom of the grip portion is associated with the downwardly extending second pair of struts. (Perfler: Fig. 15 and 16; In the combination of Perfler/Fedenia, as applied to claim 6 above, the bottom of the handpiece (10) is associated with the downwardly extending arms (2a) at least in that they are both disposed on the same side of the central axis defined by rod-like element (5))
Regarding claim 18, the combination of Perfler/Fedenia/Townley, as applied to claim 15 above, teaches when in the deployed configuration, the second set of support elements comprises a second set of struts, each comprising a loop shape extending outward to form an open-ended circumferential shape (Perfler: Fig. 13 and 14: The ablation elements (3a) each comprise a loop shape extending outward to form an open ended circumferential shape (the shape of the ablation head)) and the distal end of the grip (Perfler: Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to ablation head (3); Fedenia: Fig. 1-3: Handpiece (10) is connected with the medical instrument (20) via the distal end of handpiece (10) – it is implicit that this feature be present in the Perfler/Fedenia/Townley combination based on the rejection to claim 11 above)
Regarding claim 19, the combination of Perfler/Fedenia/Townley, as applied to claim 14 above, teaches the shape of the grip portion provides for ambidextrous use for both left and right handed use and conforms to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure. (Fedenia: Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand; Fig. 11C-D and 12C-D show handle being used in an overhand grip style; Fig. 11A-B and 12A-B show the handle being used in an underhand grip style – it is implicit that these features be present in the Perfler/Fedenia/Townley combination based on the rejection to claim 11 above.)
Regarding claim 20, the combination of Perfler/Fedenia/Townley, as applied to claim 19 above, teaches the shape of the grip portion provides a user with a physical confirmation of an orientation of the first and second segments of the end effector when in the deployed configurations. (Fedenia: Fig. 1-3: Handpiece (10) is not symmetrical about a central axis defined by the shaft of medical instrument (20). In the combination of Perfler/Fedenia, handpiece (10) would also not be symmetrical about the center axis defined by rod like element (5), allowing a user to receive physical confirmation of an orientation of ablation head (3) and positioning head (2) by looking at the orientation of handpiece (10) or grasping the handpiece.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794